J-S06031-16; J-S06032-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: W.M.S., A MINOR                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: S.A., NATURAL MOTHER                No. 1295 MDA 2015


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                           Court, at No(s): 4045

IN RE: T.L.S., JR., A MINOR                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: S.A., NATURAL MOTHER                No. 1296 MDA 2015


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                         Court, at No(s): 4044-2015

IN RE: T.L.S., JR., A MINOR                    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL    OF:   T.L.S.,   SR.,   NATURAL       No. 1320 MDA 2015
FATHER


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                           Court, at No(s): 4044

IN RE: W.M.S., A MINOR                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL    OF:   T.L.S.,   SR.,   NATURAL       No. 1308 MDA 2015
FATHER


                Appeal from the Order Entered July 2, 2015,
         in the Court of Common Pleas of Centre County, Orphans’
                           Court, at No(s): 4045

BEFORE: PANELLA, J., MUNDY, J., and STEVENS, P.J.E.*FILED JANUARY 28, 2016

*Former Justice specially assigned to the Superior Court.
J-S06031-16; J-S06032-16



JUDGMENT ORDER BY STEVENS, P.J.E.
        Appellants, S.A. (“Mother”) and T.L.S. (“Father”), appeal from the

orders entered July 2, 2015, in the Court of Common Pleas of Centre

County, Orphans’ Court Division, involuntarily terminating the parental rights

of Mother and Father to W.M.S. (born December of 2011) and T.L.S., Jr.,

(born February of 2014) (collectively “the Children”), pursuant to 23

Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).        In their Pa.R.A.P. 1925(b)

Concise Statements of Errors Complained of on Appeal, Mother and Father

argue that the trial court committed an abuse of discretion and the evidence

was insufficient for the trial court to terminate Mother and Father’s parental

rights under 23 Pa.C.S.A. §2511(a)(2), (a)(5) and/or (a)(8).1 Mother’s

Brief at 1; Father’s Brief at 5.

        The trial court did not perform a Section 2511(b) analysis in its orders

terminating parental rights or in its opinions.

        Our case law has made clear that under Section 2511, the court
        must engage in a bifurcated process prior to terminating
        parental rights. Initially, the focus is on the conduct of the
        parent. The party seeking termination must prove by clear and
        convincing evidence that the parent's conduct satisfies the
        statutory grounds for termination delineated in Section 2511(a).
        Only after determining that the parent's conduct warrants
        termination of his or her parental rights must the court engage
        in the second part of the analysis: determination of the needs
        and welfare of the child under the standard of best interests of
        the child. Although a needs and welfare analysis is mandated by
        the statute, it is distinct from and not relevant to a
        determination of whether the parent's conduct justifies
        termination of parental rights under the statute. One major
        aspect of the needs and welfare analysis concerns the nature
        and status of the emotional bond between parent and child.

1
    This Court has sua sponte consolidated Mother and Father’s appeals.
                                      -2-
J-S06031-16; J-S06032-16


In re Adoption of R.J.S., 901 A.2d 502, 508 (Pa.Super. 2006) (citations

omitted).

      Without the trial court’s Section 2511(b) analysis, we are constrained

to remand this matter to the trial court for an opinion addressing the

emotional bonds between Mother and the Children, and Father and the

Children, as well as the effect a termination of parental rights would have

upon the Children. The trial court shall conduct an analysis regarding this

issue as well as all other factors bearing upon the termination of Mother and

Father’s parental rights.

      We remind the trial court that our Supreme Court recently stated,

“over the past fifteen years, a substantial shift has occurred in our society’s

approach to dependent children, requiring vigilance to the need to expedite

children’s placement in permanent, safe, stable, and loving homes.” In re

T.S.M., 71 A.3d 251, 269 (Pa. 2013).          Despite the need for expeditious

handling of these cases, we are unable to proceed until the trial court effects

its duty.

      Accordingly, we must remand this case and direct the trial court to file

supplemental    opinions    pursuant   to   Pa.R.A.P.   1925(a)   containing   the

requisite Section 2511(b) analysis no later than fourteen days from the

date of this decision.

      Case remanded. Panel jurisdiction retained.




                                       -3-